

117 HR 2478 IH: Menstrual Products in Federal Buildings Act
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2478IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Ms. Meng introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo increase the availability of menstrual products in certain public buildings, and for other purposes.1.Short titleThis Act may be cited as the Menstrual Products in Federal Buildings Act.2.Menstrual products in public buildings(a)RequirementEach appropriate authority shall ensure that menstrual products are stocked in, and available free of charge in, each covered restroom in each covered public building under the jurisdiction of such authority.(b)DefinitionsIn this section:(1)Appropriate authorityThe term appropriate authority means the head of a Federal agency, the Architect of the Capitol, or other official authority responsible for the operation of a covered public building.(2)Covered public buildingThe term covered public building means a public building, as defined in section 3301 of title 40, United States Code, that is open to the public and contains a public restroom, and includes a building listed in section 6301 or 5101 of such title.(3)Covered restroomThe term covered restroom means a restroom in a covered public building, except for a restroom designated solely for use by men.(4)Menstrual productsThe term menstrual products means sanitary napkins and tampons that conform to applicable industry standards. 